Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
This is an action against a Sheriff for seizing and selling personal property alleged to belong to the plaintiff, under and by virtue of an execution against one Teal. The only question which we can notice is as to the admissibility of certain evidence introduced at the trial. It was averred in the answer that the property belonged to Teal, and the evidence which was objected to, tended to prove that it was the partnership property of Teal and the plaintiff. We see no objection to the introduction of the evidence, and cannot understand how the plaintiff could have been taken by surprise. The defendant justified under an execution against Teal, and it was competent for him to show that Teal had such an interest in the property as would defeat a recovery either in whole or in part. If Teal and the plaintiff were partners, and as such owned the property in question, the latter was not entitled to recover.
Judgment affirmed.